Citation Nr: 9923896	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-19 498A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1995 to August 
1998.  Her appeal ensues from an October 1998 determination 
of the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO). 


FINDINGS OF FACT

1.  The veteran first entered on active duty after June 30, 
1985.

2.  The veteran did not serve at least three years of 
continuous active duty in the service, and her initial period 
of active duty was not less than three years.

3.  The veteran was not discharged for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, hardship, convenience of the Government 
after serving 30 months of a three-year enlistment or 20 
months of a less than three-year enlistment, involuntarily 
for convenience of the government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of her own 
willful misconduct, but which interfered with her performance 
of duty.

4.  The veteran was not separated involuntarily or pursuant 
to voluntary separation incentives.


CONCLUSION OF LAW

The veteran has not met basic eligibility criteria for 
entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code.  38 U.S.C.A. 
§§ 3011, 3018A, 3018B (West 1991); 38 C.F.R. §§ 21.7042, 
21.7045 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to Chapter 30 benefits based 
on the fact that she contributed $1,200.00 to participate in 
the Chapter 30 program and served all but seven days of her 
initial enlistment period.  She alleges that she joined the 
Navy to receive college tuition, and that if the Navy had 
intended for her to lose her benefits when she separated 
early, it would have given her a dishonorable discharge. 

To establish eligibility for education assistance benefits 
under Chapter 30, an individual must have first entered on 
active duty as a member of the armed forces after June 30, 
1985.  38 U.S.C.A. § 3011(a)(1)(A) (West 1991); 38 C.F.R. 
§ 21.7042(a)(1) (1998).  The individual also must have served 
at least three years of continuous active duty, or at least 
two years if the individual's initial period of active duty 
was less than three years.  38 U.S.C.A. § 3011(a)(1)(A)(1); 
38 C.F.R. 
§ 21.7042(a)(2).  In this case, the evidence indicates that 
the veteran first entered on active duty in August 1995.  
Therefore, she has satisfied the first prong of 38 U.S.C.A. § 
3011.  The veteran has failed to satisfy the second prong, 
however, as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) and computerized Department of 
Defense (DOD) data show that she did not serve at least three 
years of continuous active duty, and her initial enlistment 
term was not less than three years.  Rather, she served two 
years, eleven months, and twenty-three days of an initial 
three-year enlistment period.

That notwithstanding, an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provisions, may 
be entitled if she was discharged or released from active 
duty for a service-connected disability, a preexisting 
medical condition not characterized as a disability, 
hardship, convenience of the Government after serving thirty 
months of a three-year enlistment or twenty months of a less 
than three-year enlistment, involuntarily for convenience of 
the Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of her own willful misconduct, 
but which interfered with her performance of duty.  38 
U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7042(a)(5).  Again, 
the evidence does not satisfy the aforementioned criteria as 
the DD Form 214 notes that the veteran was discharged 
honorably from service for "Misconduct," and computerized 
DOD data show the separation reason as "OTH."

In light of the foregoing, the veteran clearly is not 
eligible for Chapter 30 benefits under 38 U.S.C.A. § 
3011(a)(1)(B), as she was not discharged for a service- 
connected disability, a preexisting medical condition not 
characterized as a disability, hardship, convenience of the 
Government after serving thirty months of a three-year 
enlistment or twenty months of a less than three-year 
enlistment, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of her own willful misconduct, but which 
interfered with her performance of duty.

Notwithstanding any of the aforementioned provisions, an 
individual who was involuntary separated after February 2, 
1991 may be entitled to Chapter 30 benefits under 38 U.S.C.A. 
§ 3018A and 38 C.F.R. § 21.7045, provided certain criteria 
are met.  In this case, the veteran was discharged after 
February 2, 1991, but not involuntarily; thus, she is not 
eligible for Chapter 30 benefits under 38 U.S.C.A. § 3018A.  
An individual who is separated pursuant to voluntary 
separation incentives under section 1174a and 1175 of title 
10 may be entitled to Chapter 30 benefits under 38 U.S.C.A. § 
3018B and 38 C.F.R. § 21.7045, if all other relevant criteria 
are met.  Again, however, there is no evidence that the 
veteran was discharged pursuant to voluntary separation 
incentives.  Therefore, she is not eligible for Chapter 30 
benefits under 38 U.S.C.A. § 3018B(a).

The Board of Veterans' Appeals (Board) has considered the 
veteran's contentions; however, the legal criteria governing 
service eligibility requirements for Chapter 30 educational 
assistance are clear and specific, and the Board is bound by 
them.  Based on the veteran's failure to meet these 
requirements, the Board finds that the veteran has failed to 
establish that she is eligible for educational assistance 
benefits under Chapter 30.  As the disposition of this claim 
is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for Chapter 30 benefits having not been 
established, the appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

